DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7 and 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 22, 2021.
Additionally, claims 4-6 are withdrawn by the examiner as being drawn to a non-elected invention.  The undercut and widths required by Claim 4 appear to be directed to the embodiment of Figures 16A and 16B.  The elected embodiment is that of Figures 17-20 and does not disclose an undercut.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the material" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The term “is similar to” in claim 10 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill would not be able to ascertain what is considered “similar in shape” for the bonding portion and what is not considered “similar in shape.”  For the purpose of examination, this limitation will be interpreted broadly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Lomicka et al. (US 2016/0008102, hereinafter “Lomicka”.
Regarding Claim 1, Lomicka discloses a method of forming an orthopedic implant ([0040]), comprising placing a bonding portion of a mating part (Figure 4, core 122) in an opening (bore 137) formed in an implant body (138), the opening defining a variable opening width (opening is more narrow distally and wider proximally as seen in Figure 4), and heat bonding the bonding portion to the material to bond the mating part to the implant body ([0059] describes the core inserted into the sleeve by the methods described above, and describes diffusion bonding via an elevated temperature (heat bonding) in [0040], therefore heat bonding is an optional bonding method for the embodiment in Figure 4).  
Regarding Claim 2, Lomicka discloses the method of claim 1, and further discloses that the implant body comprises a plurality of walls defining the opening width and extending from a bottom surface (see Figure 4).  
Regarding Claim 3, Lomicka discloses the method of Claim 2 and further discloses that the opening width varies with a distance from the bottom surface (Figure 4).  
Regarding Claim 8, Lomicka discloses the method of Claim 2 and further discloses that the bonding portion abuts against at least one of the walls and defines a variable separation distance from at least one of the walls when placed in the opening, the variable separation distance defining a maximum separation distance of no more than 0.125 inches.  As there would be a variable separation of the bonding portion against the walls when the implant is places prior to heat bonding, and after bonding the separation would approach zero, Lomicka would teach this limitation as the bonded elements would have a distance approaching zero, which would be less than 0.125 inches. 
Regarding Claim 9, Lomicka discloses the method of claim 1 and further discloses that the mating part comprises a post assembly (coronal end 136) comprising a post perpendicularly extending from the bonding portion (as seen in Figure 4 the coronal end forms a post that extends perpendicularly from the bonding portion).  
Regarding Claim 10, Lomicka discloses the method of claim 1 and further discloses that the bonding portion defines a shape that is similar to a shape of the opening (Figure 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368. The examiner can normally be reached M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE L NELSON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774